DETAILED ACTION
Allowable Subject Matter
1.	Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a card game apparatus comprising the limitations required by independent claim 2.  Specifically, independent claim 2 is directed to card game apparatus comprising a card table with computer device, display device and optical sensor configured to be coupled thereto (optical sensor coupled to card shoe which is coupled to card table). The sensor is configured to generate an image of cards as they are drawn from the card shoe. The computing device determines a number of players, present rules, and receives from the sensor an indication that a card has been drawn, including an identity of the card. Computer device is further configured to receive a request for a statistic describing the card game from the player, determine an updated value of the statistic based at least in part on the identity of the drawn card, determine that the updated value of the statistic is greater or less than first and second threshold values. In response to the determining, an adjustment to the rules of the card game is determined. The display device then presents the rules of the card game as adjusted by the adjustment, to the player. This arrangement helps the house hedge and regulate statistical advantages for and against the house and player.  One having ordinary skill in the art would not have found it obvious to modify a traditional card game apparatus in the manner as claimed without the aid of applicant's specification. Regarding the subject matter eligibility analysis, specifically Prong Two of Step 2a and Step 2b of the Alice framework, the examiner considers the additional limitations (card table, computing device, display device, card shoe, optical sensor, wherein the computing device controls the display device to present card and rule information to the players at the card table) to integrate the card game into a practical application and/or transform the abstract idea of the card game into patent eligible subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Thomas (US Pub. No. 2004/0072607)  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711